Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 10-11 the prior art of record, specifically (US-20030115335) teaches:

A hands-free device for a vehicle, the hands-free device comprising: a memory; and a hardware processor connected to the memory and configured to, the memory storing a program that, when executed by the hardware processor, causes the hands-free device to: (paragraphs 53-57).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
establish a connection with a mobile phone using a hands-free communication protocol for making a hands-free call; establish a connection with the mobile phone using a data transfer protocol for transferring phone data about a phone to receive the phone data transferred from the mobile phone, and store the phone data into the memory; and, when a phone communication state of the mobile phone is transitioned while the phone data is being transferred, execute transfer control in accordance with transfer criteria, each depending on a type of the phone data being transferred and the phone communication state after the transition; when the phone communication state of the mobile phone is transitioned from a first state to an outgoing call state while the phone data, including outgoing call history data, is being transferred, stop the transfer of the outgoing call history data; and when the phone communication state of the mobile phone is transitioned from the first state to a second state being different from the outgoing call state and the first state, while the phone data, including the outgoing call history data, is being transferred, continue the transfer of the outgoing call history data. 

Regarding independent claims 12-14 the prior art of record, specifically (US-20030115335) teaches:

A hands-free device on a vehicle, the hands-free device comprising: a memory; and a hardware processor connected to the memory, the memory storing a program that, when executed by the hardware processor, causes the hands-free device to: (paragraphs 53-57).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
establish a connection with a mobile phone using a hands-free communication protocol for making a hands-free call; establish a connection with the mobile phone using a data transfer protocol for transferring phone data about a phone to receive the phone data transferred from the mobile phone, and store the phone data into the memory; when a phone communication state of the mobile phone is transitioned while the phone data is being transferred, execute transfer control in accordance with transfer criteria, each depending on a type of the phone data being transferred and the phone communication state after the transition; when the phone communication state of the mobile phone is transitioned from a first state to an incoming call state, while the phone data, including at least one of incoming call history data and missed call history data, is being transferred, stop the transfer of the at least one of the incoming call history data and the missed call history data; and when the phone communication state of the mobile phone is transitioned from the first state to a second state being different from the incoming call state and the first state, while the phone data, including the at least one of the incoming call history data and the missed call history data, is being transferred, continue the transfer of the at least one of incoming call history data and the missed call history data.
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 3, 5-14 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Caceres, Noelia, et al. "Traffic flow estimation models using cellular phone data." IEEE Transactions on Intelligent Transportation Systems 13.3 (2012): 1430-1441.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641